PER CURIAM.
In No. 00-2005, Nancy Lee Bogart appeals the district court’s order dismissing with prejudice her civil action for wrongful discharge in violation of Title VII and the Americans with Disabilities Act and various interlocutory orders. In No. 00-2397, Bogart appeals the district court’s denial of her motion to provide transcripts. We have reviewed the record and the district court’s opinion and orders and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See *104Bogart v. NVR, Inc., No. CA-99-1928-A (E.D. Va. July 7 and Sept. 11, 2000). We deny Bogart’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.